Citation Nr: 1729781	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected instability of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently lies with the RO in Atlanta, Georgia.  

The claim was previously before the Board and was remanded in July 2016.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is associated with the claims file.  For the reasons discussed below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to an increase rating for right knee arthritis and increased initial rating for instability of the right knee.  

The Veteran was last afforded a VA examination in October 2012 regarding the severity of his service-connected right knee.  However, thereafter, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016), holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  Here, the examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the examiner reported range of motion testing, he did not note whether such testing was on active or passive range of motion testing or on weight-bearing or nonweight-bearing.  

In March 2017, the Veteran testified that she did not recall the October 2012 VA examiner using a goniometer during range of motion testing.

In light of the above, the Veteran should be afforded a new VA examination to determine the severity of his right knee instability and traumatic arthritis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, a goniometer should be used for range of motion testing on active motion, passive motion, weight-bearing, and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim.

2.  Afford the Veteran a VA examination to determine the severity of the right knee.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

The examiner should test the range of motion of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  Range of motion studies should be performed with the use of a goniometer.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




